         Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


S.C. AND B.C., INDIVIDUALLY AND AS     §
NEXT FRIENDS TO C.C., A MINOR          §
            PLAINTIFFS,                §
                                       §
VS.                                    § CIVIL ACTION NO. A-19-CV-1177-SH
                                       §
ROUND ROCK INDEPENDENT                 §
SCHOOL DISTRICT; THERESA PROCTOR, §
INDIVIDUALLY; AND JOSEPH GRUBBS, §
INDIVUDALLY,                           §
            DEFENDANTS.                §
______________________________________________________________________________

   DEFENDANT ROUND ROCK INDEPENDENT SCHOOL DISTRICT’S FEDERAL
           RULE OF CIVIL PROCEDURE 12(b)(6) MOTION TO DISMISS
______________________________________________________________________________


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant, Round Rock Independent School District (“RRISD” or the

“District”), and files this Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)

in the above-referenced matter, and would respectfully show unto the Court as follows:

                                         I.   Background

       Plaintiffs’ allege causes of action under Section 504 of the Rehabilitation Act of 1973 (42

U.S.C. § 794) (hereafter, Section 504) and Title II of the Americans With Disabilities Act (42

U.S.C. § 12131 et. seq) (hereafter, the ADA). See Plaintiffs’ Amended Complaint ¶¶ 1, 49, 52-53.

Plaintiffs also make claims under the due process and equal protection clauses of the Fifth

Amendment as applied to the states through the Fourteenth Amendment, and assert a private right

of action under Title VII of the Civil Rights Act of 1964 as amended (hereafter, Title VII) and




                                                1
          Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 2 of 16




parenthetically, under “(42 U.S.C. § 1983)” (hereafter, Section 1983). See Plaintiffs’ Amended

Complaint ¶¶ 1, 54.

       Plaintiffs assert that C.C., a student at RRISD’s McNeil High School, suffers from

Anorexia Nervosa and that Defendants, including RRISD employees, exacerbated her medical

condition. See Plaintiffs’ Amended Complaint ¶¶ 9-10, 15-20, 23, 25. Plaintiffs allege that in the

Fall of 2018, Theresa Proctor, a McNeil High School journalism teacher, exploited C.C.’s health

condition by making C. C. the subject of a feature article in the high school yearbook concerning

mental illness. See Plaintiffs’ Amended Complaint ¶ 18, 20, 45. More specifically, Plaintiffs

allege that Proctor assigned upper class students to interview and photograph C.C. with a view to

developing the article. Plaintiffs’ Amended Complaint ¶ 18. Plaintiffs allege that C.C. submitted

to peer and faculty pressure and participated in the interviews and allowed photographs to be taken

of her for the article. Plaintiffs’ Amended Complaint ¶ 20. Plaintiffs allege the photographs and

“gossipy rumors” of Clarissa’s condition soon began appearing on internet social media such as

Facebook and Instagram. Plaintiffs’ Amended Complaint ¶ 20. As a result, Plaintiffs allege C. C.

stopped eating and lost weight. See Plaintiffs’ Amended Complaint ¶¶ 21-22, 25.

       Plaintiffs allege that after the fact, on January 23, 2019, C.C.’s parents notified McNeil

High School Assistant Principal, Joseph Grubbs of the events described above, and that a day later

they notified McNeil’s Principal Amanda Johnson about what had occurred in Proctor’s journalism

class. See Plaintiffs’ Amended Complaint ¶¶ 23-24. Plaintiffs allege that the events in question

caused C.C. to go into a mental and physical “tailspin,” and in late January of 2019, C.C.’s parents

removed C.C. from McNeil High School and sent her for treatment at two treatment facilities. See

Plaintiffs’ Amended Complaint ¶¶ 25-27.




                                                 2
          Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 3 of 16




                II. Federal Rule of Civil Procedure 12(b)(6) Standard of Review

       Rule 12(b)(6) allows for dismissal of an action for failure to state a claim upon which relief

may be granted if “there is a ‘lack of a cognizable legal theory or the absence of sufficient facts

alleged under a cognizable legal theory.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). To survive a motion to dismiss, a complaint

must contain sufficient facts to “state a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 570. A claim has facial plausibility “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference” that the defendant may be liable. Iqbal, 556 U.S. at

678. A court can choose to disregard pleadings that, “because they are no more than conclusions,

are not entitled to the assumption of truth.” Id. If the allegations are merely “conclusory,” they

are not entitled to be assumed true. Id. Even if a court decides that the factual allegations are

entitled to an assumption of truth, the facts pled must also “plausibly give rise to an entitlement to

relief.” Id. Mere “labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555.

             III. Plaintiffs Cannot State A Valid Section 504 Claim or ADA Claim

       Section 504 prohibits discrimination against a person “with a disability . . . solely by reason

of her or his disability . . . under any program or activity receiving Federal financial assistance.”

29 U.S.C. § 794(a). The ADA provides that “[n]o qualified individual with a disability shall, by

reason of such disability . . . be subjected to discrimination by any entity.” 42 U.S.C. § 12132. In

this case, Plaintiffs imply, in conclusory fashion, that a RRISD employee (Proctor) discriminated

against C.C. because of her disability, namely Anorexia Nervosa. See Plaintiffs’ Amended

Complaint ¶¶ 16-18, 44-45, 49-53. In sum, Plaintiffs’ Amended Complaint focuses on alleged

disability discrimination. Id.




                                                  3
            Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 4 of 16




         In the Fifth Circuit, courts apply the same analysis to Section 504 and ADA claims. See

Kemp v. Holder, 610 F.3d 231, 234-35 (5th Cir. 2010) (holding that Section 504 claims and ADA

claims “are judged under the same legal standards”); Delano-Pyle v. Victoria County, 302 F.3d

567, 574 (5th Cir. 2002) (same). To sustain a compensatory damages claim for disability

discrimination under Section 504 or the ADA, a plaintiff’s complaint must plausibly demonstrate:

(1) that they are a qualified individual with a disability; (2) that they have been discriminated

against by a public entity; and, (3) that such discrimination is by reason of their disability. See

Doe v. Columbia-Brazoria Ind. Sch. Dist., 855 F.3d 681, 690 (5th Cir. 2017). Delano-Pyle

requires that the discrimination be "intentional.” Delano-Pyle, 302 F.3d at 574 (“A plaintiff

asserting a private cause of action for violations of the ADA or the RA [Section 504] may only

recover compensatory damages upon a showing of intentional discrimination.”).

         Delano-Pyle, does not require a plaintiff to prove a government entity’s “deliberate

indifference” in responding to alleged intentional discrimination by one of its employees in a

Section 504/ADA case. Id. at 575 (“There is no ‘deliberate indifference’ standard applicable to

public entities for purposes of the ADA or the RA [Section 504].”). Rather, Delano-Pyle, allows

for vicarious liability “upon a showing of intentional discrimination.” Id. at 574. Delano-Pyle’s

standard has often been questioned—leaving litigants to wonder what proof is required to show

“intentional discrimination”, and defendants seeking to have some notice and opportunity to cure

and comply before being held liable. See Brief of Amici Curiae, Texas Association of School

Boards (TASB) 1 and Texas Association of Counties, Plainscapital Bank v. Keller Ind. Sch. Dist.,


1
  TASB’s brief urged that the Supreme Court’s standard for Title IX cases from Gebser v. Lago Vista Indep. Sch.
Dist., 524 U.S. 274 (1998) should also apply to Section 504 and ADA claims. See TASB Amici Brief at 7. TASB
asserted that “[b]y requiring actual knowledge of discrimination coupled with a deliberately indifferent response, the
high court [in a Title IX cases] sought to ensure that school districts would only be liable in damages for ‘an official
decision . . . not to remedy the violation,’ and not ‘for its employees’ independent actions.’” Id. quoting Gebser, 524
U.S. at 290-91. The majority of federal circuit courts that have considered discrimination claims under Section 504
and/or the ADA have adopted actual notice and deliberate indifference requirements. Id. at 10-15, n. 36. In fact,


                                                           4
           Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 5 of 16




In the United States Court of Appeals for the Fifth Circuit, Cause No. 16-11802, Docket Item No.

00514194120 (October 12, 2017) (hereafter, TASB Amici Brief).                          Some courts have even

proclaimed that "[w]hat constitutes intentional discrimination [in a disability discrimination case]

is undecided in the Fifth Circuit." See, e.g., Cadena v. El Paso Cty., 2018 U.S. Dist. LEXIS 22371,

at *8 (W.D. Tex. Feb. 12, 2018), aff’d in part and rev’d in part, 2020 U.S. App. LEXIS 81, at *9

(5th Cir. 2020) (noting that [the Fifth Circuit] has “hesitated to delineate the precise contours of

the standard for showing intentionality”) (citation omitted).

         In Plainscapital Bank v. Keller Ind. Sch. Dist., 746 Fed. Appx. 355 (5th Cir. 2018), the

Fifth Circuit recently declined to decide whether deliberate indifference is an essential element of

a plaintiff’s Section 504/ADA case and did not overrule or further clarify Delano-Pyle. See

Plainscapital, 746 Fed. Appx. at 364 (“We need not reach the issue of whether Delano-Pyle is

vulnerable . . . .”). Instead, in finding for Keller ISD, the Plainscapital Court concluded that the

evidence did “not support a factual link between [the student’s] injuries and any action or inaction

by Keller [ISD or its employees] that qualifies as intentional discrimination.” Id. at 361. Similarly,

in this case, while Plaintiffs’ various allegations 2 may set out sufficient facts to state a plausible

common law negligence claim for Proctor’s independent actions; none of Plaintiffs’ allegations

regarding “any action or inaction by [RRISD or its employees]” would allow the Court to “draw

the reasonable inference” that any such action or inaction “qualifies as intentional discrimination”

against C.C. Id.; Iqbal, 556 U.S. at 678. Thus, while Plaintiffs’ Amended Complaint may have



"every [other] circuit that has reached the question of what standard to apply for 'intentional discrimination' has
concluded that 'deliberate indifference' is the proper standard." McCollum v. Livingston, 2017 U.S. Dist. LEXIS 76922
at *7, n.3 (S.D. Tex. 2017).
2
  Plaintiffs describe RRISD employees’ actions variously as “unprofessional[]”; “with a blind eye”; “reckless
indifference”; “should have known better”; and as “reckless conduct.” See Plaintiffs’ Amended Complaint ¶¶ 24, 45-
46, 49 and 50. All these allegations sound in negligence. None of the allegations made by Plaintiffs fairly “qualif[y]
as intentional discrimination” against C.C. See Plainscapital, 746 Fed. Appx. at 361.


                                                          5
           Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 6 of 16




properly pleaded sufficient facts for a common law tort case 3, Plaintiffs cannot plausibly state a

cognizable cause of action under Section 504 or the ADA for intentional discrimination; therefore,

Plaintiffs’ claims should be dismissed even under Delano-Pyle’s standard. Id.

        More recently, a federal district court considering Delano-Pyle’s “intentional

discrimination” standard held that Fifth Circuit jurisprudence required that to bring a successful

Section 504/ADA claim “the plaintiff must link the discrimination claims to some evidence of

prejudice, ill-will, or spite . . . .” See Washington ex rel. J.W. v. Katy Ind. Sch. Dist., 403 F.Supp.3d

610, 622 (S.D. Tex. 2019) (emphasis added). In this case, Plaintiffs have not, and cannot, plausibly

assert that Proctor (or any RRISD employee) acted out of “prejudice, ill-will or spite” against C.C.

To the contrary, Plaintiffs’ Amended Complaint asserts that C.C. “was doted on and over” by

Proctor. See Plaintiffs’ Amended Complaint ¶ 43. Indeed, Plaintiffs’ allegations do not provide

“any inference” that the series of events leading to C.C.’s “tailspin” (as described by Plaintiffs’

Amended Complaint) was “motivated by ill will prejudice, or spite.” Id. at 623. While perhaps

Proctor “should have known better” as Plaintiffs allege in Paragraph 49 of their Amended

Complaint, Plaintiffs cannot plausibly “link” the allegations they have made in this case to any

“prejudice, ill-will or spite” against C.C. to meet the “intentional discrimination” standard required

for Section 504 and ADA claims. Id. at 622.

          Even if the Court were to find that Plaintiffs have sufficiently pleaded intentional

discrimination by a District employee(s), Plaintiffs’ Section 504 and ADA claims against RRISD

still fail because the District did not have actual notice of the events in question until after the fact

when C.C.’s parents complained to McNeal High School administrators. See Plaintiffs’ Amended

Complaint ¶¶ 23-24. Shortly after its decision in Plainscapital, the Fifth Circuit considered


3
 Neither Section 504 or the ADA create “general tort liability for educational malpractice.” See D.A. v. Houston Ind.
Sch. Dist., 629 F.3d 450, 454 (5th Cir. 2010).


                                                         6
          Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 7 of 16




whether proof of “intent” under Delano-Pyle “requires that the defendant at least have actual notice

of a [Section 504 or ADA] violation.” See Miraglia v. Board of Supervisors of the La. State

Museum, 901 F.3d 565, 575 (5th Cir. 2018). In answering the question affirmatively, the Fifth

Circuit held that “a defendant must have notice of the [alleged] violation before intent will be

imputed.” Id. By their Amended Complaint, Plaintiffs assert facts that reveal only after-the-fact

notice to District administrators about Proctor’s actions. See Plaintiffs’ Amended Complaint ¶¶

23-24. However, under Delano-Pyle vis-à-vis Miraglia, Plaintiffs must establish that the District

had actual notice of Proctor’s actions for Proctor’s actions to “be imputed” to RRISD for the

District to be held vicariously liable under the Section 504 or the ADA. Id. at 575-76. Because

Plaintiffs have not and cannot plausibly assert actual notice in this case, their Section 504 and

ADA claims against the District must fail.

       Because Plaintiffs’ Amended Complaint does not “not support a factual link between

[C.C.’s] injuries and any action or inaction by [RRISD or its employees] that qualifies as

intentional discrimination” against C.C., their Section 504 and ADA discrimination claims against

the District must fail under Delano-Pyle’s standard. See Plainscapital, 746 Fed. Appx. at 361.

Moreover, none of Plaintiffs’ allegations can plausibly link the actions of Proctor, or of any RRISD

employee, to “prejudice, ill-will, or spite” against C.C. and her disability as required by Fifth

Circuit jurisprudence. See Washington ex rel. J.W., 403 F.Supp.3d at 622. And, regardless,

because RRISD did not have actual notice of Proctor’s actions until after the fact, the District

cannot be liable in this case under Section 504 or the ADA. See Miraglia, 901 F.3d at 575-76.

Accordingly, Plaintiffs’ Section 504 and ADA claims should be dismissed pursuant to FED. R. CIV.

P. 12(b)(6).




                                                 7
           Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 8 of 16




                         IV.     Plaintiffs Cannot State A Valid Title VII Claim

        Title VII only applies to employment cases. See Lewis v. Baton Rouge Police Dep’t, 2015

U.S. Dist. LEXIS 7240, at *16 (M.D. La. 2015). There is no employment relationship between

Plaintiffs and the District. Plaintiffs have not alleged that there is (or was) an employment

relationship between them and RRISD in their Amended Complaint, and they cannot credibly do

so. Because Plaintiffs cannot state a plausible Title VII claim, it should be dismissed. Id.

                    V.         Plaintiffs Cannot State A Valid Section 1983 Claim 4

        As a threshold matter, and in addition to the discussion above regarding the invalidity

Plaintiffs’ Title VII claim, Plaintiffs may not bring a Title VII claim under Section 1983 as they

have attempted to do via their Amended Complaint. See Grady v. El Paso Cmty. Coll., 979 F.2d

1111, 1113 (5th Cir. 1992) (holding that Title VII cannot serve as the basis for a civil rights action

under Section 1983). Further, and as another threshold matter, Plaintiffs should not be able to

sustain their suit under Section 1983 given the focus and premise of their claims. See Lollar v.

Baker, 196 F.3d 603, 609-10 (5th Cir. 1999) (holding that Section 504 and the ADA cannot be

enforced via Section 1983). Plaintiffs should be barred from using the general statutory vehicle of

Section 1983 to bring their suit—given the focus (disability discrimination) of their claims—as

their particular claims are specifically governed by the statutory schemes of Section 504 and the

ADA.      Id.   Both Section 504 and the ADA “provide extensive, comprehensive remedial

frameworks that address every aspect of [Plaintiffs’ claims] . . . . To permit a plaintiff to sue under

the[se] substantive statutes . . . as well as section 1983 would be duplicative at best; in effect such

a holding would provide the plaintiff[s] with two bites at precisely the same apple.” Id. at 610.


4
  The Court previously held that “Plaintiffs have abandoned their § 1983 claim” in response to Proctor’s Motion to
Dismiss. See Docket Item 22 at p. 14. Out of an abundance of caution, the District will presume that the Court’s
ruling about Plaintiffs’ abandonment of their Section 1983 claim was limited to their claim against Proctor.
Regardless, and as explained herein, Plaintiffs’ Section 1983 claim against the District should be dismissed.


                                                        8
          Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 9 of 16




        Nevertheless, Plaintiffs’ Section 1983 claim should fail because their Amended

Complaint’s vague and conclusory claims “pursuant to the due process and equal protection

clauses” fail to assert sufficient facts to “state a [Section 1983] claim . . . that is plausible on its

face.” Twombly, 550 U.S. at 570. Section 1983 provides a cause of action to persons who, under

color of law, have been deprived “any rights, privileges, or immunities secured by the Constitution

and laws” of the United States. 42 U.S.C. § 1983. To bring a valid Section 1983 claim, a plaintiff

must (1) allege a violation of a right secured by the Constitution or laws of the United States, and

(2) demonstrate that the alleged deprivation was committed by a person acting under color of state

law. Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013); Jones v. Houston Ind. Sch. Dist., 805

F. Supp. 476, 479 (S.D. Tex. 1991), aff’d, 979 F.2d 1004 (1992).

        As yet another threshold matter—besides the threshold matters of not allowing a Title VII

claim to be brought under Section 1983 and of disallowing Plaintiffs’ attempt at “two bites at the

apple” by asserting their Section 504 and ADA claims under Section 1983 as prohibited by

Lollar—Plaintiffs’ Section 1983 claim should be dismissed because Plaintiffs have not alleged the

violation of a right secured by the Constitution. See Whitley, 726 F.3d at 638; Doe v. Covington,

675 F.3d 849, 866-67 (5th Cir. 2012) (“We have stated time and again that ‘[w]ithout an underlying

constitutional violation, an essential element of liability [for a § 1983 claim] is missing.’”) (quoting

Becerra v. Asher, 105 F.3d 1042, 1048 (5th Cir. 1997). Section 1983 does not provide a litigant

with a substantive right; rather, it is a remedial vehicle for claims of constitutional dimension. Id.

Here, Plaintiffs have not alleged, and cannot establish, the violation of a right secured by the

Constitution. More specifically, Plaintiffs have not identified any actions by RRISD that denied

C.C. a property right, that implicate her Constitutional rights of due process, or that support an

equal protection claim. Not to minimize Plaintiffs’ allegations regarding C.C.’s circumstances,




                                                   9
         Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 10 of 16




but Plaintiffs’ Amended Complaint simply does not articulate a right secured by the Constitution.

Consequently, Plaintiffs’ Section 1983 claim should be dismissed. See Whitley, 726 F.3d at 638;

Covington, 675 F.3d at 866-67.

       While the facts alleged are unfortunate, Plaintiffs’ Amended Complaint, “at best”, asserts

that a District employee(s) may have been negligent. See Jacquez v. Procunier, 801 F.2d 789, 792

(5th Cir. 1986). However, “Section 1983 imposes liability for violations of rights protected by the

Constitution, not for violations of duties of care arising out of tort law.” Baker v. McCollan, 443

U.S. 137, 146 (1979) (emphasis added). The Fifth Circuit has echoed the Supreme Court and

emphasized that: “Section 1983 imposes liability for violations of rights protected by the

Constitution, not for violations . . . arising out of tort law.” Covington, 675 F.3d at 858 (emphasis

added). Because Plaintiffs have failed to identify a Constitutional right violated by the District,

their Section 1983 claim should be dismissed pursuant to FED. R. CIV. P. 12(b)(6).

       Even if the Court were to presume that Plaintiffs had asserted the violation of a right

secured by the Constitution, the District cannot be liable for the alleged acts or omissions of its

employees under Section 1983 under the theory of respondeat superior. See Board of Cnty.

Comm’rs v. Brown, 520 U.S. 397, 403 (1997). “A school district has no vicarious liability under

§ 1983. Rather, it is liable for the unconstitutional conduct of its policymaker[] [and] persons to

whom [the policymaker] has delegated policymaking authority in certain areas.” Barrow v.

Greenville Indep. Sch. Dist., 480 F.3d 377, 380 (5th Cir. 2007). “The unconstitutional conduct

must be directly attributable to the [governmental entity] through some sort of official action or

imprimatur; isolated unconstitutional actions by [government] employees will almost never trigger

liability.” Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citing Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 694 (1978)); Spann v. Tyler Ind. Sch. Dist., 876 F.2d 437, 438 (5th




                                                 10
         Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 11 of 16




Cir. 1989) (“a [school district] cannot be held liable solely because it employs a tortfeasor or,--in

other words, [a school district] cannot be held liable under section 1983 on a respondeat superior

theory.”) (citation omitted).

       Plaintiffs’ Amended Complaint, time and again, complains about the alleged conduct of

District employees; however, under Section 1983, a plaintiff must complain of actions beyond the

alleged negligence of school district personnel. Id. A plaintiff must specifically identify: “(1) an

official policy (or custom), of which (2) a policy maker can be charged with actual or constructive

knowledge, and (3) a constitutional violation whose ‘moving force’ is that policy or custom.”

Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002). Thus, to support a claim under

Section 1983 against RRISD, Plaintiffs must plead more than alleged deficient actions of District

employees, and “must identify a [District] policymaker with final policymaking authority and a

policy that is the ‘moving force’ behind the alleged constitutional violation.” Rivera v. Houston

Ind. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003); Brown, 520 U.S. at 403-04 (1997) (“[I]t is not

enough for a § 1983 plaintiff merely to identify conduct attributable to the [school district]. The

plaintiff must also demonstrate that, through its deliberate conduct, the [school district’s policy

maker] was the ‘moving force’ behind the injury alleged.”). Texas law provides that a school

district’s board of trustees is the only policy maker for a school district like RRISD. See TEX.

EDUC. CODE § 11.151(b) (providing that a school board has “the exclusive power and duty to

govern and oversee the management of the public schools of the district.”) (emphasis added); see

also Rivera, 349 F.3d at 247; Jett v. Dallas Ind. Sch. Dist., 7 F.3d 1241, 1245 (5th Cir. 1993).

Texas school administrators, principals, teachers, and other school employees do not have final

policy-making authority in a school district. Jett, 7 F.3d at 1245.




                                                 11
         Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 12 of 16




       Plaintiffs’ Amended Complaint wholly fails to identify any RRISD Board of Trustee’s

policy or custom that was the “moving force” behind the events alleged by Plaintiffs or of

Plaintiffs’ vague and conclusory claims that C.C. was deprived of “due process and equal

protection.” See Plaintiffs’ Amended Complaint ¶ 54. Instead, Plaintiffs’ Amended Complaint

specifically blames a RRISD teacher, an assistant principal, “its employees”, its “faculty”, and

“school officials” for the harm to C.C. See Plaintiffs’ Amended Complaint ¶¶ 15-20, 24, 42, 44-

46, and 49-50. Plaintiffs’ conclusory allegations are absent any specific or credible assertion that

the RRISD Board of Trustees ever adopted an official policy or acquiesced to a widespread District

custom that deprived C.C. of a right secured by the Constitution including due process or equal

protection. See Brinsdson v. McAllen Ind. Sch. Dist., 863 F.3d 338, 347 (5th Cir. 2017).

       Moreover—and although Plaintiffs do not reference any Board policy or widespread

custom—the mere allegation that either a policy or custom exists and that any such custom was

authorized by the RRISD Board of Trustees is insufficient to state a cause of action under Section

1983. See Rivera, 349 F.3d at 247-48; see also Piotrowski, 237 F.3d at 578 (government entity is

liable only for acts directly attributable to entity “though some official action or imprimatur.”).

Plaintiffs have failed to plead any facts for the Court to draw any inference that the Board of

Trustees delegated any policymaking authority to its faculty or administrators at McNeil High

School. While a government entity may be held liable if it delegates its policymaking authority, it

cannot be held liable if it delegates decision making authority. Jett, 7 F.3d at 1246-47. There is a

“sharp[] distinct[ion] between decisionmakers” at a local campus and “final policymakers” on a

school board. Id. at 1247. Simply asserting that McNeil High School campus employees made

poor decisions regarding C.C. does not give rise to District liability under Section 1983. Id.




                                                12
         Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 13 of 16




       Even if Plaintiffs alleged a violation of a right secured by the Constitution, because

Plaintiffs have failed to allege any facts that the RRISD Board of Trustees was the “moving force”

behind their vague due process and equal protection claims, Plaintiffs have failed to state a

plausible Section 1983 claim against the District. See Piotrowski, 237 F.3d at 578. Therefore,

Plaintiffs’ Section 1983 claim should be dismissed pursuant to FED. R. CIV. P. 12(b)(6). See

Iqbal, 556 U.S. 662 at 678.

          VI.     C.C.’s Parents’ Individual Claims May Not Derive From this Suit

       C.C.’s parents have sued “individually” and on behalf of C.C. for “damages”; however,

their claims are limited to and dependent on C.C.’s claims. See Plaintiffs’ Amended Complaint.

A suit for loss of consortium may not derive from federal civil rights suit. See Barker v. Haliburton

Co., 645 F.3d 297, 299-300 (5th Cir. 2011). Section 1983 and Texas law do not recognize parental

loss of consortium claims for non-fatal injuries to a child. See Moreno v. McAllen Ind. Sch. Dist.,

2016 U.S. Dist. LEXIS 44108, at *23-24 (S.D. Tex. 2016); Roberts v. Williamson, 111 S.W.3d

113, 119-20 (Tex. 2003). Moreover, “[c]ase law relating to parental liberty rights is narrow and

largely addresses the right of parents to make critical child-rearing decisions concerning the care,

custody, and control of minors.” Moreno v. McAllen Ind. Sch. Dist., 2016 U.S. Dist. LEXIS 44108

at *16-18 (S.D. Tex. 2016). Here, C.C.’s parents have not claimed that RRISD interfered with any

of their rights to make such critical decisions about their daughter; therefore, their “individual”

claims should be dismissed. Id.; see also De Fuentes v. Gonzales, 462 F.3d 498, 505 (5th Cir.

2006) (“[T]he Supreme Court has protected the parent only when the government directly acts to

sever or otherwise affect his or her legal relationship with a child.”). In any event, and only if a

plausible claim can be stated on behalf of C.C., her parents’ claims only arise from and are limited

to their claims on behalf of C.C.’s as her next friends.




                                                 13
         Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 14 of 16




           VII.    Round Rock ISD is Immune from Any Claims Sounding in Tort

       At most, Plaintiffs’ suit has alleged negligence of District employees. Beyond the bars to

general tort liability under Section 504 and the ADA or under a respondeat superior theory under

Section 1983 as discussed supra, RRISD is immune from suit and liability against Plaintiffs’ tort

claims as a “governmental unit” under Texas law. See TEX. CIV. PRAC. & REM. CODE §

101.001, et seq.; TEX. EDUC. CODE § 22.051, et seq.; see also Barr v. Bernhard, 562 S.W.2d

844 (Tex. 1978); LeLeaux v. Hamshire-Fannett Ind. Sch. Dist., 835 S.W.2d 49, 50 (Tex. 1992).

                            VIII. Conclusion and Prayer for Relief

       Plaintiffs’ Amended Complaint describes a lamentable situation for C.C.               However

unfortunate the facts alleged may be, Plaintiffs’ suit does not state a claim for which relief can be

granted under Section 504, the ADA, Title VII, or Section 1983. Moreover, as to any claims

sounding in tort, the District is immune from suit and liability. Therefore, Plaintiffs’ Amended

Complaint should be dismissed pursuant to Rule 12(b)(6).

       WHEREFORE, PREMISES CONSIDERED, Defendant, Round Rock Independent

School District prays that Plaintiffs’ suit be in all things dismissed, that Plaintiffs take nothing by

their lawsuit, that Defendant have judgment herein, that Defendant be awarded its costs, including

reasonable attorney’s fees, and for such other relief, both general and special, at law for which this

Defendant may show itself justly entitled.




                                                  14
         Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 15 of 16




                                              Respectfully submitted,

                                              ESCAMILLA & PONECK, LLP
                                              700 North St. Mary’s Street, Suite 850
                                              San Antonio, Texas 78205
                                              (210) 225-0001
                                              (210) 225-0041 – Fax

                                              By:__/s/ Philip Marzec_____________________
                                              PHILIP MARZEC
                                              State Bar No. 13145570
                                              R. DARIN DARBY
                                              State Bar No. 05377900
                                              ATTORNEYS FOR DEFENDANT
                                              ROUND ROCK INDEPENDENT SCHOOL
                                              DISTRICT




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served

upon the following individual(s) through the Notice of Electronic Filing through the Case

Management/Electronic Case Files system (CM/ECF) of the U.S. District Clerk for the Western

District of Texas, on this the 15th day of April, 2020:

       John Judge
       jjudge@jkplaw.com
       Judy Kostura
       jkostura@jkplaw.com
       Judge, Kostura & Putman, P.C.
       The Commissioners House at Heritage Square
       2901 Bee Cave Road, Box L
       Austin, Texas 78746
       Telephone: (512) 328-9099
       Facsimile: (512) 328-4132
       ATTORNEYS FOR PLAINTIFF




                                                15
Case 1:19-cv-01177-SH Document 28 Filed 04/15/20 Page 16 of 16




Sara Hardner Leon
sleon@saraleonlaw.com
Hans P. Graff
hgraff@saraleonlaw.com
Sara Leon & Associates, LLC
2901 Via Fortuna, Suite 475
Austin, Texas 78746
Telephone: 512.637.4298
Facsimile: 512.637.4245
ATTORNEYS FOR DEFENDANT THERESA PROCTOR




                            /s/ Philip Marzec_________________________
                            PHILIP MARZEC




                              16
